Title: To Thomas Jefferson from James Humphreys, 18 February 1805
From: Humphreys, James
To: Jefferson, Thomas


                                          
                            
                            [18 Feb. 1805]
                        
                  The liberty I have taken of addressing to your Excellency the within proposals for Edwards’s W. Indies and for Johnson’s Dictionary, I trust will not be considered as too intrusive. On a former occasion, proposing to publish Edwards’s West Indies, I was honoured with your Excellency’s Signature to my subscription list—The third Volume being then not published I declined pursuing it. Being now in possession of the whole work, I have again issued proposals for it, and shall think myself flattered by your Excellency’s patronage and approbation of it as well as that of the Dictionary. 
                  With sincere Respect I am, Your Excellency’s Most obedt. and most Humble Servt
                  
                     James Humphreys 
                     
                  
               